                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ESTATE OF BRAYDON BOFMAN, et al.,                       CASE NO. C19-0889-JCC
10                             Plaintiffs,                   MINUTE ORDER
11              v.

12   BOSTON SCIENTIFIC CORPORATION,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 16).
18   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19   this action is DISMISSED with prejudice and without an award of costs or attorney fees to any
20   party. The Clerk is DIRECTED to terminate all pending case management dates, terminate
21   Defendant’s motion to dismiss (Dkt. No. 15), and CLOSE this case.
22          DATED this 29th day of July 2019
23
                                                            William M. McCool
24                                                          Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     C19-0889-JCC
     PAGE - 1
